 
AOXIN  TIANLI GROUP, INC.
 
DIRECTOR RETAINER AGREEMENT
 
THIS DIRECTOR RETAINER AGREEMENT (“Agreement”) is entered into by and between
Aoxin Tianli Group, Inc., a British Virgin Islands company (“Corporation”), and
Zihui Mo (“Director”) as of October 1, 2014.
 
WHEREAS, Director is a director of the Corporation; and
 
WHEREAS, the Corporation desires to compensate Director in consideration for his
service as a director;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
1.
Services Provided.

 
Director agrees, subject to Director’s continued status as a director as
determined by the Board of Directors of the Corporation (“Board”) and its
shareholders, to serve as a member of the Board and, subject to Director’s
election thereto, the (1) Audit Committee, (2) Compensation Committee and
(3) Nominating Committee of the Board (each a “Committee”) and to provide those
services (“Services”) required of a director and Committee member under the
Corporation’s amended and restated memorandum and articles of association
(“Charter Documents”), as both may be amended from time to time, and under the
British Virgin Islands (“BVI”) Business Companies Act and the United States of
America federal securities laws and other applicable laws and regulations.
 
2.
Nature of Relationship.

 
Director is an independent contractor and will not be deemed an employee of the
Corporation for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise. Except as authorized by the Board of
Directors or the Corporation’s Charter Documents, or as allowed by law, Director
shall not hold himself out as an agent of the Corporation or enter into any
agreement or incur any obligations on the Corporation’s behalf. This Agreement
shall not be deemed an employment contract between the Corporation (or any of
its subsidiaries or related companies) and Director. Director specifically
acknowledges that the term of service provided by this Agreement is set forth in
Section 7 below.
 
3.
Corporation Information.

 
The Corporation will supply to Director, at the Corporation’s expense, all
materials which may, in the reasonable judgment of Corporation, be necessary for
performing the Services.
 
4.
Representations, Warranties and Covenants of Director.

 

 
4.1
Director agrees to provide complete and accurate information and to permit
Corporation to perform a full background investigation. Accordingly, Director
represents and warrants that the information provided to the Corporation
regarding Director’s experience, background and expertise is truthful, accurate
and complete.

 

 
4.2
Director represents and warrants that the performance of the Services will not
violate any agreement to which Director is a party, compromise any rights or
trust between any other party and Director, or create a conflict of interest.

 

 
4.3
Director agrees not to enter into any agreement during the term of this
Agreement that will create a conflict of interest with this Agreement.

 

 
4.4
Director agrees to comply with all applicable state and federal laws and
regulations, including Section 10 and Section 16 of the Securities and Exchange
Act of 1934 and the rules promulgated thereunder.

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.5
Director further agrees to comply with all BVI and Securities and Exchange
Commission laws and regulations applicable to public companies, and the rules
promulgated thereunder.

 
5.
Compensation.

 

 
5.1
Retainer. The Corporation shall pay Director a cash retainer of three thousand
dollars and no cents ($3,000.00) per calendar month during Director’s period of
Service (“Retainer”), payable in monthly installments, which cash retainer shall
include payment for service as a member of any committee of the Board.

 

 
5.2
Stock Options. Subject to approval by the Board and the Compensation Committee,
the Corporation shall grant to Director options (“Options”) to purchase 20,000
of the Corporation’s common shares, $0.001 par value per share (“Common
Shares”), at an exercise price per share equal to $2.50, as determined by the
Corporation’s Board and Compensation Committee. To receive the Options, Director
agrees to execute and deliver to the Corporation the Corporation’s stock option
agreement (in substantially the form attached hereto as Exhibit A and
incorporated herein by this reference) and any other customary and reasonable
documentation requested by the Corporation, and further agrees that the Options
shall be subject to the terms of the Corporation’s 2014 Share Incentive Plan.
Options to purchase 7,000 shares shall vest immediately, with Options to
purchase an additional 6,000 shares vesting on October 1, 2015 and Option to
purchase the remaining 7,000 shares vesting on October 1, 2016, as more fully
specified in Exhibit A. The Options shall expire on October 1, 2021. To the
extent of a conflict between the terms of this Agreement and the terms of the
stock option agreement, the terms of the   stock option agreement shall control.

 

 
5.3
Expenses.
 
(a) The Corporation will reimburse Director for reasonable expenses incurred in
the performance of the Services promptly upon submission of invoices and
receipts for such expenses in a form reasonably acceptable to the Corporation,
provided that such expenses are approved in writing in advance. Such approval by
the Corporation shall not be unreasonably withheld or delayed. Director’s
expenses shall not be reimbursable hereunder unless those expenses qualify for
reimbursement under the Charter Documents.
          (b) The Corporation will reimburse the Director for expenses incurred
in connection with travel to the Corporation’s premises in Hubei Province,
China, including Business Class airfare and lodging, on one occasion every
eighteen months commencing on the date hereof, or as more frequently as may be
reasonably requested by the Corporation.

 
6.
Indemnification and Insurance.

 

 
6.1
The Corporation has previously executed, or shall execute concurrently with the
execution of this Agreement, an Indemnity Agreement with Director substantially
in the form attached hereto as Exhibit B.

 

 
6.2
In addition, the Corporation shall, at its expense and immediately upon
execution of this Agreement, cause Director to be covered as an insured under a
directors’ and officers’ liability insurance policy commercially reasonable as
to coverage limitation and amounts, taking into account the Corporation’s
business and stage of development.

 
7.
Term and Termination.

 

 
7.1
This Agreement shall be effective beginning on the date hereof and continuing
until the last day of Director’s current term as a director of the Corporation,
unless earlier terminated as provided in this Section. This Agreement shall
automatically renew upon the date of Director’s reelection as a director of the
Corporation.

 
 
 

--------------------------------------------------------------------------------

 
 

 
7.2
The term of service as a Director under this Agreement is as specified in
Charter Documents of the Corporation, unless earlier terminated as provided in
this Section.

 

 
7.3
Director may at any time, and for any reason, resign from such position subject
to any other contractual obligation or any obligation imposed by operation of
law.

 

 
7.4
Director may be removed from the Board or any Committee, with or without cause,
in accordance with the Charter Documents.

 

 
7.5
This Agreement shall automatically terminate upon the death of Director or upon
his resignation or removal from the Board.

 

 
7.6
In the event of any termination of this Agreement, Director agrees to return any
materials received from the Corporation pursuant to Section 3 of this Agreement
except as may be necessary to fulfill any outstanding obligations hereunder.
Director agrees that the Corporation has the right of injunctive relief to
enforce this provision.

 

 
7.7
Upon termination of this Agreement, the Corporation shall promptly pay Director
all unpaid compensation due, pursuant to Section 5 above, and expense
reimbursements incurred, if any, as of the date of termination, upon receipt of
reasonable documentation.

 
8.
Assignment.

 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this Agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.
 
9.
General.

 

 
9.1
Governing Law and Venue. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the BVI, without regard to its conflict of laws rules. The Corporation
and Director hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the United States of America federal district court for the Southern
District of New York located in New York County (the “Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of
the  Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Court and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Court has been brought in an improper or inconvenient forum.

 

 
9.2
Notices. All notices and other communications required or permitted hereunder
will be in writing and will be delivered by hand or sent by overnight courier or
e-mail to:

 
Corporation:
 
Aoxin Tianli Group, Inc.
Suite K, 12th Floor, Building A, Jiangjing Mansion
228 Yanjiang Ave., Jiangan District, Wuhan City
Hubei Province, China 430010
 e-mail: ir@tianli-china.com
Attention: Chairman
 
Director: Mok Chi Fai
9A, BLOCK 4, CHARMING GARDEN,
MONGKOK, KOWLOON, HONGKONG
e.mail: cfaimok@yahoo.com
 
 
 

--------------------------------------------------------------------------------

 

 

 
9.3
Severability. In the event that any provision of this Agreement is held to be
unenforceable under applicable law, this Agreement will continue in full force
and effect without such provision and will be enforceable in accordance with its
terms.

 

 
9.4
Survival of Obligations. Notwithstanding the expiration or termination of this
Agreement, neither party hereto shall be released hereunder from any liability
or obligation to the other which has already accrued as of the time of such
expiration or termination (including, without limitation, Corporation’s
obligation to make any fees and expense payments) or which thereafter might
accrue in respect of any act or omission of such party prior to such expiration
or termination.

 

 
9.5
Entire Agreement. This Agreement, along with the Exhibits referenced herein that
may be previously or contemporaneously executed, embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
of this Agreement and supersedes all prior or contemporaneous agreements and
understanding other than this Agreement relating to the subject matter hereof.

 

 
9.6
Amendment and Waiver. This Agreement may be amended only by a written agreement
executed by the parties hereto. No provision of this Agreement may be waived
except by a written document executed by the party entitled to the benefits of
the provision. No waiver of a provision will be deemed to be or will constitute
a waiver of any other provision of this Agreement. A waiver will be effective
only in the specific instance and for the purpose for which it was given, and
will not constitute a continuing waiver.

 

 
9.7
Counterparts. This Agreement may be signed in any number of counterparts, each
of which will be deemed an original, but all of which together will constitute
one instrument.

 
IN WITNESS WHEREOF, the undersigned have executed this Director Retainer
Agreement as of the date first written above.

       
AOXIN TIANLI GROUP, INC.
       
By:
/s/ Ping Wang
   
Ping Wang
 
 
Chairman and CEO
     
DIRECTOR
       
 
Zihui Mo
   
Zihui Mo

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
AOXIN TIANLI GROUP, INC.
 
2014 SHARE INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
I.
NOTICE OF STOCK OPTION GRANT

 
Pursuant to the Aoxin Tianli Group, Inc. 2014 Share Incentive Plan Plan (the
“Plan”), Aoxin Tianli Group, Inc. (the “Company”) hereby grants to the Optionee
listed below (“Optionee”), an option (the “Option”) to purchase the number of
the Company’s common shares set forth below, subject to the terms and conditions
of the Plan and this Stock Option Agreement. All capitalized terms used in this
Stock Option Agreement without definition shall have the meanings ascribed to
such terms in the Plan.
 
Optionee:
  
Zihui Mo
   
Date of Grant:
  
October 1, 2014
   
Vesting Commencement Date:
  
October 1, 2014
   
Exercise Price per Share:
  
$2.50
   
Total Number of Shares Granted:
 
20,000
   
Total Exercise Price:
  
$50,000.00
   
Term/Expiration Date:
  
October 1, 2021

 
Type of Option:         x      Incentive Stock Option        ¨   Non-Qualified
Stock Option
 
Vesting Schedule:    The Option shall vest according to the following schedule:
 
Vesting Date
  
Shares Exercisable
October 1, 2014 (“Vesting Commencement Date”).
  
7,000 Shares
First anniversary of the Vesting Commencement Date.
  
An Additional 6,000 Shares, or a total of 13,000 Shares*.
Second anniversary of the Vesting Commencement Date.
 
The remaining 7,000 Shares, or a total of 20,000 Shares*.

 
* provided, however, that in the event that an acquisition occurs and the
Participant ceases to be a Service Provider by reason of a termination by the
Company without Cause during the twelve-month period immediately following the
acquisition, the Option shall, to the extent not then vested, immediately become
fully vested and exercisable.

     
Termination Period:
  
Except in the event of a termination of Optionee’s service as a Director by the
Company for Cause, the Option may be exercised, to the extent vested, for ninety
(90) days after Optionee ceases to be a Service Provider, or such longer period
as may be applicable upon the death or disability of Optionee as provided herein
(or, if not provided herein, then as provided in the Plan), but in no event
later than the Term/Expiration Date as provided above. In the event that
Optionee’s service with the Company is terminated by the Company for Cause, the
Option shall terminate without consideration with respect to all Shares subject
thereto (whether vested or unvested) upon the date of Optionee’s termination.

 
 
 

--------------------------------------------------------------------------------

 
 
II.
AGREEMENT

 
1. Grant of Option. The Company hereby grants to Optionee an Option to purchase
the number of Shares set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”). Notwithstanding
anything to the contrary anywhere else in this Stock Option Agreement, the
Option is subject to the terms, definitions and provisions of the Plan adopted
by the Company, which is incorporated herein by reference.
 
2. Exercise of Option. The Option is exercisable as follows:
 
(a) Right to Exercise.
 
(i) The Option shall be exercisable cumulatively according to the vesting
schedule set forth in the Notice of Grant. For purposes of this Stock Option
Agreement, Shares subject to the Option shall vest based on Optionee’s continued
status as a Service Provider.
 
(ii) The Option may not be exercised for a fraction of a Share.
 
(iii) In the event of Optionee’s death, disability or other termination of
Optionee’s status as a Service Provider, the exercisability of the Option shall
be governed by Sections 7, 8, 9 and 10 below.
 
(iv) In no event may the Option be exercised after the date of expiration of the
term of the Option as set forth in the Notice of Grant.
 
(b) Method of Exercise. The Option shall be exercisable by written notice
(substantially in the form attached hereto as Exhibit A). The notice must state
the number of Shares for which the Option is being exercised, and contain such
other representations and agreements with respect to such Shares as may be
required by the Company pursuant to the provisions of the Plan. The notice must
be signed by Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company. The notice must be accompanied by payment of the
Exercise Price, plus payment of any applicable withholding tax. The Option shall
be deemed to be exercised upon receipt by the Company of such written notice
accompanied by the Exercise Price and payment of any applicable withholding tax.
 
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with all relevant provisions of law and the
requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to Optionee on the date on which the Option is exercised with
respect to such Shares.
 
3. Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of the Option have not been registered under the Securities Act or any
applicable state laws at the time the Option is exercised, Optionee shall, if
required by the Company, concurrently with the exercise of all or any portion of
the Option, deliver to the Company his or her Investment Representation
Statement (in the form attached hereto as Exhibit B) and shall make such other
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.
 
4. Lock-Up Period. Optionee hereby agrees that if so requested by the Company or
any representative of a lead underwriter of the Company’s securities (the
“Managing Underwriter”) in connection with (a) any registration of the offering
of any securities of the Company under the Securities Act or any applicable
state laws, and/or (b) any offering of securities exempt from registration under
Rule 144A of the Securities Act by the Company, Optionee shall not sell or
otherwise transfer any Shares or other securities of the Company during the
180-day period (or such longer period as may be requested by the Managing
Underwriter or the Company) following (i) the effective date of a registration
statement filed by the Company under the Securities Act, or (ii) the date of
consummation of such offering pursuant to Rule 144A. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Method of Payment. Payment of the Exercise Price shall be by (a) cash,
(b) check, or (c) with the consent of the Administrator, (i) a full recourse
promissory note bearing interest (at no less than such rate as is a market rate
of interest and which then precludes the imputation of interest under the Code),
payable upon such terms as may be prescribed by the Administrator, and
structured to comply with applicable law, (ii) securities of the Company,
including the Option, which have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Shares as to which the Option is
exercised and which have been owned by the Optionee for such period of times as
is required to avoid adverse accounting consequences to the Company,
(iii) surrendered Shares then issuable upon exercise of the Option having a Fair
Market Value on the date of exercise equal to the aggregate Exercise Price of
the Option or exercised portion thereof, (iv) property of any kind which
constitutes good and valuable consideration, (v) delivery of a notice that
Optionee has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option Exercise Price, provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (vi) any
combination of the foregoing methods of payment.
 
6. Restrictions on Exercise. The Option may not be exercised until the Plan has
been approved by the stockholders of the Company. If the issuance of Shares upon
such exercise or if the method of payment for such shares would constitute a
violation of any applicable federal or state securities or other law or
regulation, then the Option may also not be exercised. The Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation before allowing the Option to be
exercised.
 
7. Termination of Relationship. If Optionee ceases to be a Service Provider
(other than by reason of a termination of Optionee as a Director by the Company
for Cause or Optionee’s death or the total and permanent disability of Optionee
as defined in Code Section 22(e)(3)), the Option, to the extent vested as of the
date on which Optionee ceases to be a Service Provider (taking into account any
vesting that may occur in connection with such termination), shall remain
exercisable during the Termination Period set forth in the Notice of Grant. To
the extent that the Option is not vested as of the date on which Optionee ceases
to be a Service Provider, or if Optionee does not exercise the Option within the
time specified herein, the Option shall terminate.
 
8. Termination for Cause. If Optionee ceases to be a Service Provider by reason
of a termination of Optionee as a Director by the Company for Cause, the Option
shall terminate upon the date of Optionee’s termination, regardless of whether
the Option is then vested and/or exercisable with respect to any Shares.
 
9. Disability of Optionee. If Optionee ceases to be a Service Provider as a
result of his or her total and permanent disability as defined in Code
Section 22(e)(3), the Option, to the extent vested as of the date on which
Optionee ceases to be a Service Provider, shall remain exercisable for twelve
(12) months from such date (but in no event later than the expiration date of
the term of the Option as set forth in the Notice of Grant). To the extent that
the Option is not vested as of the date on which Optionee ceases to be a Service
Provider, or if Optionee does not exercise such Option within the time specified
herein, the Option shall terminate.
 
10. Death of Optionee. If Optionee ceases to be a Service Provider as a result
of Optionee’s death, the Option, to the extent vested as of the date of death,
shall remain exercisable for twelve (12) months following the date of death (but
in no event later than the expiration date of the term of the Option as set
forth in the Notice of Grant) by Optionee’s estate or by a person who acquires
the right to exercise the Option by bequest or inheritance. To the extent that
the Option is not vested as of the date of death, or if the Option is not
exercised within the time specified herein, the Option shall terminate.
 
11. Non-Transferability of Option. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner except by will
or by the laws of descent or distribution. It may be exercised during the
lifetime of Optionee only by Optionee. The terms of the Option shall be binding
upon the executors, administrators, heirs, successors and assigns of Optionee.
 
12. Term of Option. The Option may be exercised only within the term set forth
in the Notice of Grant.
 
 
 

--------------------------------------------------------------------------------

 
 
13. Code Section 409A. Without limiting the generality of any other provision of
this Stock Option Agreement, Section 22 of the Plan pertaining to Code
Section 409A is hereby explicitly incorporated into this Stock Option Agreement.
 
14. No Right to Employment. Nothing in the Plan or in this Stock Option
Agreement shall confer upon Optionee any right to continue as a Director of the
Company or any Parent or Subsidiary, or shall interfere with or restrict in any
way the rights of the Company or any Parent or Subsidiary, which are hereby
expressly reserved, to discharge Optionee at any time for any reason whatsoever,
with or without Cause. This Stock Option Agreement shall not be deemed an
employment contract between the Company and the Optionee.


This Stock Option Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which shall constitute one
document.
 

 
AOXIN TIANLI GROUP, INC.
       
By:
   
 
Ping Wang
   
Chairman and CEO

 
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING DIRECTORSHIP (NOT THROUGH THE ACT OF
BEING APPOINTED AS A DIRECTOR, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S 2014 SHARE INCENTIVE PLAN WHICH IS INCORPORATED
HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF DIRECTORSHIP BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY
WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
DIRECTORSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof. Optionee hereby accepts
the Option subject to all of the terms and provisions hereof. Optionee has
reviewed the Plan and the Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing the Option and fully understands
all provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or the Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

     
Dated: ___________________________
  
   
  
Zihui Mo
                             

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
AOXIN TIANJLI GROUP, INC.
 
2014 SHARE INCENTIVE PLAN
 
EXERCISE NOTICE
 
Aoxin Tianli Group, Inc.
Suite K, 12th Floor, Building A, Jiangjing Mansion
228 Yanjiang Ave., Jiangan District, Wuhan City
Hubei Province, China 430010
e-mail: ir@tianli-china.com
Attention: Chairman
 
1. Exercise of Option. Effective as of today, the undersigned (“Optionee”)
hereby elects to exercise Optionee’s option to purchase            common share
(the “Shares”) of Aoxin Tianli Group, Inc. (the “Company”) under and pursuant to
the Aoxin Tianli Group, Inc. 2014 Share Incentive Plan (the “Plan”) and the
Stock Option Agreement dated October 1, 2014  (the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.
 
Date of Grant:
  
October 1, 2014
   
Number of Shares as to which Option is Exercised:
  
                                 
   
Exercise Price per Share:
  
$2.50
   
Total Exercise Price:
  
$
   
Certificate to be issued in name of:
  
 

 
Type of Option:        ¨   Incentive Stock Option        x   Non-Qualified Stock
Option
 
2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement. Optionee agrees
to abide by and be bound by the terms and conditions of the Plan and the Option
Agreement.
 
3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
Shares subject to the Option, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date on which the stock
certificate is issued, except as provided in the Plan.
 
Optionee shall enjoy rights as a stockholder until such time as Optionee
disposes of the Shares. Upon such disposal or exercise, Optionee shall have no
further rights as a holder of the Shares so purchased except the right to
receive payment for the Shares so purchased in accordance with the provisions of
this Agreement, and Optionee shall forthwith cause the certificate(s) evidencing
the Shares so purchased to be surrendered to the Company for transfer or
cancellation.
 
4. Lock-Up Period. Optionee hereby agrees that if so requested by the Company or
any representative of a lead underwriter of the Company’s securities (the
“Managing Underwriter”) in connection with (a) any registration of the offering
of any securities of the Company under the Securities Act or any applicable
state laws, and/or (b) any offering of securities exempt from registration under
Rule 144A of the Securities Act by the Company, Optionee shall not sell or
otherwise transfer any Shares or other securities of the Company during the
180-day period (or such longer period as may be requested by the Managing
Underwriter or the Company) following (i) the effective date of a registration
statement filed by the Company under the Securities Act, or (ii) the date of
consummation of such offering pursuant to Rule 144A. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Restrictive Legends and Stop-Transfer Orders.
 
(a) Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially similar thereto, to be placed
upon any certificate(s) evidencing ownership of the Shares together with any
other legends that may be required by state or federal securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER THE SECURITIES ACT AND SUCH LAWS OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
 
 (b) Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance
with the restrictions set forth herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
 
6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.
 
7. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Administrator,
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Administrator shall be final and binding on the Company
and on Optionee.
 
8. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
9. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
 
10. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.
 
11. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares, as well as any applicable withholding tax.
 
12. Entire Agreement. The Plan and Stock Option Agreement are incorporated
herein by reference. This Agreement, the Plan, the Stock Option Agreement and
the Investment Representation Statement constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 

       
Submitted by:
 
Accepted by:
     
OPTIONEE:
 
AOXIN TIANLI GROUP, INC.
           
By:
 
Zihui Mo
 
 
Ping Wang
   
 
Chairman and CEO
     

 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit  B
 
INVESTMENT REPRESENTATION STATEMENT
 
OPTIONEE:
  
Zihui Mo
   
COMPANY:
  
Aoxin Tianli Group, Inc..
   
SECURITY:
  
Common Shares
   
AMOUNT:
  
20,000 Common Shares
   
DATE:
  
October 1, 2014

 
In connection with the purchase of the above-listed shares of common shares of
Aoxin Tianli Group, Inc.. (the “Company”), the undersigned (“Optionee”)
represents to the Company the following:
 
(a) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).
 
(b) Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. Optionee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Optionee further acknowledges and understands that the Company is under no
obligation to register the Securities. Optionee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company and any other
legend required under applicable state securities laws.
 
(c) Optionee is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permit limited public resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering subject to the satisfaction of certain conditions.
 
 (d) Optionee further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.
Optionee understands that no assurances can be given that any such other
registration exemption will be available in such event.
 
(e) Optionee understands and acknowledges that the Company will rely upon the
accuracy and truth of the foregoing representations and Optionee hereby consents
to such reliance.
 

     
Signature of Optionee:
        Date:  Zihui Mo

                                                                                                                          
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B


INDEMNITY AGREEMENT
 
This Indemnity Agreement (“Agreement”) is being executed on and is effective as
of October 1, 2014, by and between Aoxin Tianli Group, Inc., a British Virgin
Islands company (the “Company”), and Zihui Mo (“Indemnitee”).
 
RECITALS
 
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The Amended and
Restated Memorandum and Articles of Association of the Company (collectively,
the “Charter Documents”) require indemnification of the officers and directors
of the Company. Indemnitee may also be entitled to indemnification pursuant to
the British Virgin Islands Business Companies Act (the “BVI Act”). The Charter
Documents and the BVI Act expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the Board, officers and other
persons with respect to indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Charter
Documents and any resolutions adopted pursuant thereto, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and
 
WHEREAS, Indemnitee does not regard the protection available under the Company’s
Charter Documents and insurance as adequate in the present circumstances, and
may not be willing to serve as a director without adequate protection, and the
Company desires Indemnitee to serve in such capacity. Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he be so indemnified;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
Section 1. Services to the Company. Indemnitee agrees to serve as a director of
the Company. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue to allow Indemnitee to serve as a director. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee may be removed as a director at any time for any
reason, with or without cause, in accordance with the Company’s Charter
Documents, the BVI Act and any agreement between Company and Indemnitee. The
foregoing notwithstanding, this Agreement shall continue in force after
Indemnitee has ceased to serve as a director of the Company.
 
Section 2. Definitions. As used in this Agreement:
 
(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
 
(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities;
 
(ii) Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in Sections
2(a)(i), 2(a)(iii) or 2(a)(iv)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a least a majority of
the members of the Board;
 
(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;
 
(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and
 
(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.
 
For purposes of this Section 2(a), the following terms shall have the following
meanings:
 
(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(B) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.
 
(b) “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or of any other corporation, partnership or joint
venture, trust, employee benefit plan or other enterprise which such person is
or was serving at the request of the Company.
 
(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(d) “Enterprise” shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.
 
(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
 
(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements) or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
(g) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, a potential party, a non-party witness or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him or of any action or inaction on
his part while acting as director or officer of the Company, or by reason of the
fact that he is or was serving at the request of the Company as a director,
trustee, general partner, managing member, officer, employee or agent of another
corporation, partnership, joint venture, trust or fiduciary of the Company or
any other enterprise, in each case whether or not serving in such capacity at
the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement.
 
(h) Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding had no
reasonable cause to believe that his conduct was unlawful.
 
Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the court in which the Proceeding was brought (the “Court”) shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.
 
Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
If the Indemnitee is not wholly successful in such Proceeding, the Company also
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
in connection with a claim, issue or matter related to any claim, issue, or
matter on which the Indemnitee was successful. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
 
Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.
 
Section 7. Additional Indemnification.
 
(a) Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or threatened to be made a party to or a participant in any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.
 
(b) For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) to the fullest extent permitted by the provision of the BVI Act that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the BVI Act; and
 
(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the BVI  Act adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.
 
Section 8. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
 
(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision, except (i) to the extent that amounts are thereafter “clawed back” or
otherwise under dispute and (ii) as may be otherwise agreed upon by the Company
in writing;
 
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or
 
(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of the Proceeding) prior to its initiation (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law or (iii) such Proceeding is initiated
by Indemnitee to enforce his rights under this Agreement.
 
Section 9. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary, the Company shall advance the expenses incurred by Indemnitee
in connection with any Proceeding within thirty (30) days after the receipt by
the Company of a statement or statements requesting such advances from time to
time (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be so
included), whether prior to or after final disposition of any Proceeding.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. The Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that the Indemnitee undertakes to repay the advance to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. This Section 9 shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 8.
 
Section 10. Procedure for Notification and Defense of Claim.
 
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification, not later than thirty (30) days after receipt by Indemnitee of
notice of the commencement of any Proceeding. The failure by Indemnitee to
notify the Company will not relieve the Company from any liability which it may
have to Indemnitee hereunder or under any other agreement (including, without
limitation, the Company’s Charter Documents), and any delay in so notifying the
Company shall not constitute a waiver by Indemnitee of any rights hereunder,
except to the extent (solely with respect to the indemnity hereunder) that such
failure or delay materially prejudices the Company. The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Company will be entitled to participate in the Proceeding at its own
expense.
 
Section 11. Procedure Upon Application for Indemnification.
 
(a) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 10(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (ii) if a Change in Control shall not have occurred, (A) by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board,
(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (D) if so directed by the Board, by
the stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 10(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
 
Section 12. Presumptions and Effect of Certain Proceedings.
 
(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 12(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 11(a) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 11(a) of this Agreement.
 
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. The provisions of
this Section 12(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
 
(e) Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
 
Section 13. Remedies of Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 11(a) of this Agreement within
forty-five (45) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5 or 6 or the last sentence of Section 11(a) of this Agreement within
ten (10) days after receipt by the Company of a written request therefor,
(v) payment of indemnification pursuant to Section 3, 4 or 7 of this Agreement
is not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification or (vi) the Company or any other
person or entity takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court, selected pursuant to Section 22, to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
through the Judicial Arbitration and Mediation Service (“JAMS”). Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by Indemnitee to enforce his rights under Section 5 of this Agreement.
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
 
(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law.
 
(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance such Expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.
 
Section 14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Charter Documents, any agreement, a vote of stockholders or a resolution of
directors, or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in the laws of the British Virgin Islands, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Company’s Charter Documents
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
 
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise except
(i) to the extent that amounts are thereafter “clawed back” or otherwise under
dispute and (ii) as may be otherwise agreed upon by the Company in writing.
 
(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.
 
Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or (b) one (1) year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding (including any appeal) commenced by Indemnitee pursuant to
Section 13 of this Agreement relating thereto. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and his heirs, executors and administrators. The Company shall
require and shall cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to, by written agreement, expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
 
Section 16. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
Section 17. Enforcement.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a director of the
Company.
 
(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.
 
Section 20. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:
 
(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.
 


(b) If to the Company to
 
Aoxin Tianli Group, Inc.
Suite K, 12th Floor, Building A, Jiangjing Mansion
228 Yanjiang Ave., Jiangan District, Wuhan City
Hubei Province, China 430010
Attn: Chairman
 
or to any other address as may have been furnished to Indemnitee by the Company.
 
Section 21. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally   (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the United States of America federal district court for the Southern
District of New York located in New York County (the “Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of
the  Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Court and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Court has been brought in an improper or inconvenient forum.
 
Section 23. Coverage. This Agreement shall apply with respect to Indemnitee’s
service as a director of the Company prior to the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 24. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
 
Section 25. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 

       
AOXIN TIANLI GROUP, INC.
       
By:
   
 
Ping Wang
 
 
Chairman and CEO




 
INDEMNITEE
         
 
Zihui Mo
 
 
 

 
 

